Name: Council Decision 2012/170/CFSP of 23Ã March 2012 amending Decision 2010/573/CFSP concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova
 Type: Decision
 Subject Matter: Europe;  international affairs;  criminal law
 Date Published: 2012-03-24

 24.3.2012 EN Official Journal of the European Union L 87/92 COUNCIL DECISION 2012/170/CFSP of 23 March 2012 amending Decision 2010/573/CFSP concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 September 2010, the Council adopted Decision 2010/573/CFSP (1). (2) In order to encourage progress in reaching a political settlement of the Transnistrian conflict and restoring the free movement of persons across the administrative boundary of the Transnistrian region, the restrictive measures applying with respect to Annex I to Decision 2010/573/CFSP should be further suspended until 30 September 2012. At the end of that period, the Council should review those restrictive measures in the light of developments in the two areas mentioned above. (3) In order to encourage progress in addressing the remaining problems of the Latin-script schools, the restrictive measures applying with respect to Annex II to Decision 2010/573/CFSP should be further suspended until 30 September 2012. At the end of that period, the Council should review those restrictive measures with a view to ensuring the fulfilment of the conditions for an effective and sustainable return to the normal functioning of the Latin-script schools in the Transnistrian region, namely by the removal of restrictions on their registration by the Transnistrian de facto administration, the provision of decent functioning conditions for all of them, and the sustainability of such functioning conditions over time. (4) The information relating to certain persons included in the lists in Annexes I and II to Decision 2010/573/CFSP should be updated. (5) Decision 2010/573/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 4 of Decision 2010/573/CFSP, paragraph 3 is replaced by the following: "3. The restrictive measures provided for in this Decision shall be suspended until 30 September 2012. At the end of that period, the Council shall review those restrictive measures.". Article 2 1. Annex I to Decision 2010/573/CFSP shall be amended as set out in Annex I to this Decision. 2. Annex II to Decision 2010/573/CFSP shall be amended as set out in Annex II to this Decision. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 March 2012. For the Council The President C. ASHTON (1) OJ L 253, 28.9.2010, p. 54. ANNEX I The entries for the persons named below shall be replaced by the entries set out below: 1. SMIRNOV, Igor Nikolayevich, former "President", born on 23 October 1941 in Khabarovsk, Russian Federation, Russian passport No 50No0337530. 2. SMIRNOV, Vladimir Igorevich, son of No 1 and former "Chairman of the State Customs Committee", born on 3 April 1961 in Kupiansk, Kharkovskaya oblast or Novaya Kakhovka, Khersonskaya oblast, Ukraine, Russian passport No 50No00337016. 3. KHAZHEYEV, Stanislav Galimovich, former "Minister for Defence", born on 28 December 1941 in Chelyabinsk, Russian Federation. 4. ANTYUFEYEV, Vladimir Yuryevich, alias SHEVTSOV, Vadim, former "Minister for State Security", born in 1951 in Novosibirsk, Russian Federation, Russian passport. 5. KOROLYOV, Alexandr Ivanovich, former "Vice-President", born on 24 October 1958 in Wroclaw, Poland, Russian passport. 6. KRASNOSELSKY, Vadim Nikolayevich, former "Minister of Internal Affairs", born on 14 April 1970 in Dauriya, Zabaykalskyi rayon, Chitinskaya oblast, Russian Federation. 7. ATAMANIUK, Vladimir, former "Deputy Minister of Defence". ANNEX II The entries for the persons named below shall be replaced by the entries set out below: 1. MAZUR, Igor Leonidovich, former "Head of State Administration in Dubossary Rayon", born on 29 January 1967 in Dubossary, Republic of Moldova. 2. PLATONOV, Yuri Mikhailovich, known as Yury PLATONOV, former "Head of State Administration in Rybnitsa Rayon and Rybnitsa City", born on 16 January 1948 in Klimkovo, Poddorsky rayon, Novgorodskaya oblast, Russian passport No 51No0527002, issued by the Russian Embassy in Chisinau on 4 May 2001. 3. KOGUT, Vecheslav Vasyilevich, former "Head of State Administration in Bender", born on 16 February 1950 in Taraclia, Chadir-Lunga rayon, Republic of Moldova. 4. KOSTIRKO, Viktor Ivanovich, former "Head of State Administration in Tiraspol", born on 24 May 1948, Komsomolsk na Amure, Habarovsky kray, Russian Federation.